Examiner Amendment, Comment and Reasons for Allowance 

Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amend the specification as follows:
[0001] Wellbores may be drilled into subterranean formations to produce one or more fluids from the subterranean formation. In some environments, balancing the production of fluid along portions of the wellbore may provide a more controlled conformance, thereby increasing the proportion and overall quantity of desired fluid produced from the wellbore. Various devices and completion assemblies have been used to help balance the production of fluid from within the wellbore. For example, flow control devices, 
[0012] Previous attempts to control wellbore fluid flow through sand control screens have included some methods such as utilizing threaded plugs, o-rings, or plugging rods to block or restrict the flow to inserts coupled with sand control screens; however, none of these methods have enabled in-field or internal adjustment. The well system 100 of the embodiment of FIG. 1 includes an adjustable flow control module 160 designed, manufactured and operated according to the disclosure. In accordance with one embodiment, the adjustable flow control module 160 may be placed radially inside a sand control screen, 
[0018] The flow control module 200, in some embodiments, may be placed radially within a sand control screen assembly. The flow control module 200 may be adjustable internally, within the sand control screen assembly, prior to running the flow control module 200 in hole. In some embodiments, the movable sleeve 225 may be spring activated. The spring may hold the movable sleeve 225 in a locked position, 

Status
NOTICE: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the 4/7/2022 reply.  In view of the applicant's amendments, and the examiner amendment above, all objections to the drawings and specification have been withdrawn, as well as, all Section 112(a) and Section 112(b) rejections.  



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The limitations of claim 1, 10, and 15 were not located in one reference, or a reasonable combination of references, particularly with regard to the required rotations and resulting alignments with axially and radially offset sleeve openings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820. The examiner can normally be reached 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GEORGE S GRAY/Primary Examiner, Art Unit 3676